The Family Court’s finding that there was no change in circumstances warranting a modification of the parties’ custody agreement (see Eschbach v Eschbach, 56 NY2d 167, 171 [1982]; Matter of Peralta v Irrizary, 76 AD3d 561, 562 [2010]; Matter of Leichter-Kessler v Kessler, 71 AD3d 1148, 1148-1149 [2010]; Matter of Arduino v Ayuso, 70 AD3d 682 [2010]), has a sound and substantial basis in the record and will therefore not be disturbed (see Matter of Jones v Leppert, 75 AD3d 552 [2010]; Matter of Summer A., 49 AD3d 722, 726 [2008]; Cuccurullo v Cuccurullo, 21 AD3d 983, 984 [2005]). Likewise, the Family Court properly determined that the proposed relocation of the child to the state of Arkansas was not in the child’s best interests (see Matter of Tropea v Tropea, 87 NY2d 727, 739-741 [1996]; Matter of Huston v Jones, 252 AD2d 502, 503 [1998]; Matter of Mascola v Mascola, 251 AD2d 414, 415 [1998]; cf. Matter of Fegadel v Anderson, 40 AD3d 1091, 1092 [2007]).
The Family Court did not improvidently exercise its discretion in denying the motion by the attorney for the child to reopen the hearing, on the basis of purported new evidence (see Matter of Russell v Del Castillo, 181 AD2d 680, 681 [1992]; Mat*995ter of Ashley B., 2 AD3d 1402, 1402-1403 [2003]). The alleged new evidence was either cumulative in nature or would not have produced a different result (see Matter of Jonathan B., 11 AD3d 290 [2004]; Matter of Karen F., 208 AD2d 994, 996 [1994]). Rivera, J.E, Dillon, Hall and Roman, JJ., concur.